Opinion issued April 21, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00156-CV
                            ———————————
  MALORIE J. WHITEFIELD-ZLOTECKI AND ROBERT ZLOTECKI,
                        Appellants
                                        V.
                      SHIRLEY WHITEFIELD, Appellee



                      On Appeal from the Probate Court
                            Galveston County, Texas
                      Trial Court Case No. PR-0073110-A



                          MEMORANDUM OPINION

      Appellants, Malorie J. Whitefield-Zlotecki and Robert Zlotecki, representing

that the underlying matter has been settled between the parties, have filed a motion

to dismiss the appeal. No other party has filed a notice of appeal, and no opinion
has issued. See TEX. R. APP. P. 42.1(a)(1), (c). Further, although appellants failed

to include a certificate of conference in their motion, more than 10 days have

passed and no party has responded to the motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Higley, and Huddle.




                                         2